                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIA KARLA TERRAZA,                               Case No. 16-cv-03994-JST
                                                        Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                   8
                                                                                            MOTION FOR RECONSIDERATION
                                                 v.                                         AND DENYING DEFENDANT AON
                                   9
                                                                                            HEWITT INVESTMENT
                                  10     SAFEWAY INC., et al.,                              CONSULTING INC.’S MOTION IN
                                                                                            LIMINE NUMBER TWO
                                                        Defendants.
                                  11
                                                                                            Re: ECF Nos. 213, 236
                                  12
Northern District of California
 United States District Court




                                  13          Two matters remain for decision before the trial of this matter begins on May 7, 2019.

                                  14   First, at the final pretrial conference, the Court took under submission defendant Aon Hewitt

                                  15   Investment Consulting, Inc.’s (“Aon”) Motion in Limine Number Two. ECF Nos. 213 (motion),

                                  16   244 (pretrial conference transcript) at 37. Second, after the pretrial conference, plaintiff Maria

                                  17   Terraza filed a motion for reconsideration of that portion of the Court’s summary judgment order

                                  18   barring Plaintiff from proceeding with her breach of fiduciary duty claims against Aon regarding

                                  19   the Interest Income Fund and Chesapeake Core Growth Fund. ECF No. 236. For the reasons set

                                  20   forth below, the Court DENIES both motions.

                                  21          Aon’s Motion in Limine Number Two (ECF No. 213)

                                  22          In Aon’s Motion in Limine Number Two, it asks the Court to “preclud[e] evidence and

                                  23   argument by Plaintiff that Aon (1) breached any duty it may or may not have owed the Plan with

                                  24   respect to Plan administration, including recordkeeping and participant disclosures, (2) breached

                                  25   its duty of loyalty, or (3) failed to comply with Plan documents.” ECF No. 213 at 2. The core of

                                  26   Aon’s motion is a request that Aon not be charged with a breach of its fiduciary duty because of

                                  27   any failure to advise with respect to the reasonableness of recordkeeping fees incurred by the

                                  28   Safeway 401(k) Plan (“Plan”). Id. at 2 n.1. Aon notes that its consulting agreement with
                                   1   defendant Safeway, Inc., does not include any provision for the monitoring of, or advice

                                   2   concerning, recordkeeping fees. Id. at 3; ECF No. 216-4 (Master Consulting Agreement).

                                   3           Plaintiff acknowledges that Aon had no contractual duty to monitor the reasonableness of

                                   4   the Plan’s recordkeeping fees. And Plaintiff’s counsel conceded at the pretrial conference that “it

                                   5   is not the case that if you’re a fiduciary for one purpose, you’re a fiduciary for all purposes.” ECF

                                   6   No. 244 at 21. Nonetheless, the Court will deny the motion. Because recordkeeping fees were a

                                   7   component of the costs associated with the assets offered to the Plan (and considered by Aon), the

                                   8   Court cannot exclude the possibility that such fees had an effect on the returns realized by the

                                   9   Plan. If they had no effect, then the Court will rule in Aon’s favor on this issue at trial. But the

                                  10   matter cannot be resolved in limine. Accordingly, this motion is denied.

                                  11           Plaintiff’s Motion for Reconsideration (ECF No. 236)

                                  12           Terraza asks the Court to reconsider its prior ruling granting summary judgment to Aon
Northern District of California
 United States District Court




                                  13   regarding the Plan’s holdings in the Interest Income Fund and the Chesapeake Core Growth Fund.

                                  14   ECF No. 236. In the alternative, Terraza asks the Court to allow her to amend the SAC to add

                                  15   claims concerning these funds. Id.

                                  16           A party bringing a motion for reconsideration must demonstrate diligence and at least one

                                  17   of the following:

                                  18                   1. That at the time of the motion for leave, a material difference in
                                  19                   fact or law exists from that which was presented to the Court before
                                                       entry of the interlocutory order for which reconsideration is sought.
                                  20                   The party also must show that in the exercise of reasonable diligence
                                                       the party applying for reconsideration did not know such fact or law
                                  21                   at the time of the interlocutory order; or
                                  22                   2. The emergence of new material facts or a change of law occurring
                                  23                   after the time of such order; or

                                  24                   3. A manifest failure by the Court to consider material facts or
                                                       dispositive legal arguments which were presented to the Court before
                                  25                   such interlocutory order.
                                  26   Civ. L.R. 7-9(b).1 Terraza’s motion demonstrates none of these.
                                  27
                                  28
                                       1
                                        Reconsideration is also appropriate if “if the district court . . . committed clear error or the initial
                                       decision was manifestly unjust.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d
                                                                                          2
                                   1          Terraza makes two arguments in support of reconsideration. First, she argues that her

                                   2   second amended complaint (“SAC”) adequately put Aon on notice that the Interest Income Fund

                                   3   and Chesapeake Core Growth Fund were two bases for Plaintiff’s breach of fiduciary duty claims.

                                   4   The Court previously rejected this argument in its order granting Aon’s motion for summary

                                   5   judgment. ECF No. 224 at 4-5. “Reconsideration [is not] to be used to ask the Court to rethink

                                   6   what it has already thought.” Gray v. Golden Gate Nat’l Recreational Area, 866 F. Supp. 2d

                                   7   1129, 1132 (N.D. Cal. 2011) (citations omitted).

                                   8          Second, she argues that even if these claims were not adequately pled in the SAC, Aon was

                                   9   on notice that the Interest Income Fund and Chesapeake Core Growth Fund were at issue because

                                  10   they produced discovery as to those funds and defended the issues related to those funds on the

                                  11   merits, and Aon would not be prejudiced by Terraza’s challenging those funds at trial. ECF No.

                                  12   236 at 6-8. Because Terraza did not make this argument in opposition to the motion for summary
Northern District of California
 United States District Court




                                  13   judgment, the Court declines to consider it here. A motion for reconsideration “may not be used

                                  14   to present new arguments or evidence that could have been raised earlier.” Adidas Am., Inc. v.

                                  15   Payless Shoesource, Inc., 540 F. Supp. 2d 1176, 1180 (D. Or. 2008) (citing Fuller v. M.G.

                                  16   Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991)).

                                  17          In the alternative, Terraza asks for leave to amend the SAC to add claims concerning these

                                  18   funds pursuant to Rule 15(b)(2) of the Federal Rules of Civil Procedure. That rule provides:

                                  19                  When an issue not raised by the pleadings is tried by the parties’
                                                      express or implied consent, it must be treated in all respects as if
                                  20                  raised in the pleadings. A party may move – at any time, even after
                                                      judgment – to amend the pleadings to conform them to the evidence
                                  21                  and to raise an unpleaded issue.
                                  22   Fed. R. Civ. P. 15(b)(2). Here, there has been no express consent, because Aon actively opposes

                                  23   the amendment. Nor is there implied consent. When a party has objected to the introduction of

                                  24   evidence on a new issue, as Aon has here, “the opposing party cannot . . . seek to amend the

                                  25   pleadings to conform to the evidence on the ground that the party impliedly consented to the trial

                                  26   of that issue.” 6A Arthur R. Miller, Mary Kay Kane & A. Benjamin Spencer, Federal Practice &

                                  27
                                  28
                                       1255, 1263 (9th Cir. 1993). That standard is not satisfied here.
                                                                                        3
                                   1   Procedure § 1493 (3d ed. 1998); see also Eller v. Trans Union, LLC, 739 F.3d 467, 480 (10th Cir.

                                   2   2013) (implied consent “plainly” not shown when defendant “consistently objected to [plaintiff’s]

                                   3   attempts to discuss” disputed issue at trial); Fanning v. Potter, 614 F.3d 845, 851 (8th Cir. 2010)

                                   4   (implied consent not shown when defendant addressed plaintiff’s claim “only to argue that she had

                                   5   withdrawn that claim by failing to plead it, and to request that if the district court permitted her to

                                   6   amend her complaint to include this claim, then the [defendant] should be allowed to submit

                                   7   supplemental briefing”). Thus, Rule 15(b)(2) does not apply.

                                   8          Plaintiff’s motion for reconsideration is denied.

                                   9          IT IS SO ORDERED.

                                  10   Dated: May 1, 2019
                                                                                         ______________________________________
                                  11
                                                                                                       JON S. TIGAR
                                  12                                                             United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                          4
